Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Status of the Claims
Claims 1, 2, 7, 9, 10, 13, 22, 23, and 25-27 have been amended. Claims 5, 8, 11, 15-21, 24, and 28 have been canceled. Claims 29-31 have been added as new. Claims 1-4, 6, 7, 9, 10, 13, 14, 22, 23, 25-27, and 29-31 are pending. 

Response to Arguments
Applicant’s arguments, see pg. 9, filed 01/28/2021, with respect to the 35 U.S.C. 112(a) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection of claims 8-10, 24, and 28 have been withdrawn. 
Applicant's arguments filed 01/28/2021 with respect to the 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the present claims provide a technological improvement to solving a technical problem by providing system that leverages location devices (e.g. a location transceiver coupled to a location antenna) associated with substance transportation vehicles, rather than relying on information gathered by substance transfer stations. Applicant argues that this provides efficiency in providing information to users about availability and capacity. Examiner disagrees. While the limitations may disclose an improvement in providing up to date information about availability and capacity of substance transfer stations, this is an improvement in the abstract idea itself, not an improvement in computers or technology. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, the alleged improvement in the Applicant’s invention is an improvement to the judicial exception itself, not an improvement in computers or technology. 
 Applicant argues that, under prong 1, that the limitations do not correspond to mental processes and certain methods of organizing human activity, citing the amended limitation of “a location transceiver coupled to a location antenna”. Examiner disagrees. The limitations of receiving location information associated with a first substance transportation vehicle; determining based on the location information that the first client is located within a predefined region surrounding at least a portion of the substance transfer station; measuring a station time, the station time being based on a contiguous time period during which the first client is located within the predefined region; determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance associated with the first substance transportation vehicle; determining an estimated remaining capacity of the substance transfer station according to the estimated amount of unloaded substance; and transmitting station information to a second client, wherein the station information includes the estimated remaining capacity of the substance transfer station and a total time estimate associated with journeying to the substance transfer station by a second substance transportation vehicle, waiting at the substance transfer station, and transferring of the carried substance from the second substance transportation vehicle at the substance transfer station, wherein the total time estimate is based at least on a current location of the second substance transportation vehicle and the station time; correspond to mental processes such as observations, evaluation, judgment, and opinion (determining that a location is within a region based on received location information, measuring a station time based on a time period a [device] is located within the region). The limitations also correspond to certain methods of a location transceiver coupled to a location antenna” is an additional element, which is evaluated under prong 2, step 2A and 2B. Under 2A, the transceiver and antenna amounts to insignificant extra-solution activity such as mere data gathering (MPEP 2106.05(g)).  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Under 2B, the transceiver and antenna amounts to well-understood, routine, and conventional activity such as receiving or transmitting data over a network (MPEP 2106.05(d)). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Applicant argues, under Prong 2, that the present claims provide a technological improvement to solving a technical problem by providing system that leverages location devices (e.g. a location transceiver coupled to a location antenna) associated with substance transportation vehicles, rather than relying on information gathered by substance transfer stations. Applicant argues that this provides efficiency in providing information to users about availability and capacity. Examiner disagrees. While the limitations may disclose an improvement in providing up to date Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, the alleged improvement in the Applicant’s invention is an improvement to the judicial exception itself, not an improvement in computers or technology. Applicant’s argument that the present claims recite hardware features that improve technology, is unfounded. Applicant argues that “Employing location transceivers to obtain location information of substance transportation vehicles at substance transfer stations represents an improvement to the technology of substance transfer station monitoring, which previously did not have any technological means of acquiring this information.”  It appears that the Applicant is arguing novelty of the technology, which is not the test for patent eligibility under 35 U.S.C. 101, but for 35 U.S.C. 102/35 U.S.C. 103. It is also worth noting that Applicant’s argued location transceiver is only used in the claim to receive location information and determining/measuring station time; on the other hand, the estimation of  amount unloaded and remaining amount do not take account of any 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a first and second client device
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to linking the judicial exception to a particular field of use or technological environment and mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a computer component cannot provide an inventive concept. Further, the transceiver and antenna amounts to well-understood, routine, and conventional activity such as receiving or transmitting data over a network (MPEP 2106.05(d)). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.

Applicant argues that the claims apply or use any judicial exception "in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” As stated by the CAFC, “while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., No. 2014-1139, 2014-1144, slip op. at 14 (Fed. Cir. June 12, 2015). questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework. See Id. Furthermore, the July 2015 Update restates that “while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible.” Id. Applicant argues “The MPEP, at §2106.04(d), clearly states that a claim is patent eligible if it recites but is not "directed to" an abstract idea.” However, in this instance, the claims are “directed to” an abstract idea, making this argument immaterial. 
Applicant argues that the claims, do not fulfill the MPEP identified criteria for determining that a claim is directed to a judicial exception, arguing that the claims include significantly more than simply employing a computer to carry out processing steps on location information; the use of the location antenna and location transceiver, as discussed above, are integral to the claims and not insignificant. Examiner disagrees. Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly"). In the instant application, as outlined in section 35 U.S.C. 101 of this Action, the additional elements in the claims, when viewed as an ordered combination, merely uses the computer as a tool to implement the abstract idea. Applicant also argues that the claims do not "[g]enerally link[] the use of a judicial exception to a particular technological environment or field of use. Examiner disagrees. The client devices not only amount to generally linking the use of the judicial exception to a particular field of use, but also “apply it”. The client Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)). The devices do not meaningfully limit the claims.
Applicant argues that claims 1, 22, and 26, as amended, recite significantly more than any judicial exception, first arguing that the specific limitations or combinations of limitations are not well-understood, routine, or conventional activity. Examiner disagrees. The amended limitations of the location transceiver coupled to a location antenna amounts to well-understood, routine, and conventional activity such as receiving or transmitting data over a network (MPEP 2106.05(d)). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. Applicant then argues that their claims are similar to that of BASCOM. Examiner disagrees. There is nothing in the specification, nor claims, that suggests that the computer components of the Applicant’s invention include a non-conventional and non-generic arrangement of generic computer network components provided a technical improvement in the art. Applicant’s assertion, without showing the non-conventional arrangement, is merely conclusory.
Applicant's arguments filed 01/28/2021 with respect to the 35 U.S.C. 103 rejection has been fully considered but they are not persuasive. 
Applicant argues that the references do not disclose “determining an estimated amount of unloaded substance according to a measurement of a pumped flowrate of the unloaded substance associated with the first substance transportation vehicle; determining an estimated remaining capacity of the substance transfer station according to the estimated amount of unloaded substance [and] transmitting, by [a] server, station information to a second client device, wherein the station information includes the estimated remaining capacity of the substance transfer station". Examiner disagrees. Regarding the limitation determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance associated with the first substance transportation vehicle, Richie discloses in ¶0065-¶0067 an available truck capacity and amount of withdrawal which may be received from one or more flow meters or other telemetry equipment associated with the truck; warnings may be provided if the withdrawal amount is more than the available capacity, etc. (see also Figs. 6B-6G disclosing the  information being displayed on client devices associated with the substance transfer vehicle). The amount of withdrawal which may be received is the unloaded substance capacity for purposes of this action. Regarding the limitation of determining an estimated remaining capacity of the substance transfer station according to the estimated amount of unloaded substance, Phillips discloses in ¶0017 a sensor at an oil well or gas well sensing the a level of fluid such as a liquid like oil or saltwater in a tank; in some cases currently sensed; the sensors may be at a pick-up point  (see also Fig. 1 disclosing a sensor on a pickup fluid tank); determining an estimated remaining capacity of the substance transfer station according to the estimated amount; ¶0040 disclosing, for a drop-off, querying a tank level to determine whether the tank has sufficient capacity to receive a load of the expected size in response to a driver-arrival-imminent signal which may be inferred from completing an earlier task such as pickup from a previous site). Regarding the limitation of transmitting, by the server, station information to a second client device, wherein the station information includes the estimated remaining capacity of the substance transfer station and a total time estimate associated with journeying to the substance transfer station by a second substance transportation vehicle, waiting at the substance transfer station, and transferring of the carried substance from the second substance transportation vehicle at the substance transfer station, wherein the total time estimate is based at least on a current location of the second substance transportation vehicle and the station time. While Zografos discloses a transmitting station information of a second client device including total time estimate with journeying to the transfer station (Zografos ¶0053-¶0054 and Figs. 7-9 disclosing users accessing information about total and average wait times including break downs between street wait times and turn times), however, Zografos does not .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6, 7, 9, 10, 13, 14, 22, 23, 25-27, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 22, and 26 recite the limitation of determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance associated with the first substance transportation vehicle. This amended limitation is a bit confusing since the pumped flowrate of the unloaded substance associated with the vehicle would seemingly occur when the vehicle is loading (pumping) the substance (into/out of the truck/vehicle) which as that point it is no longer “unloaded”. Further clarity is appreciated in order to clear up the confusion on how to determine an estimated amount of unloaded substance by using the flowrate of the substance being loaded. Additional context regarding flowrate and its relationship with the substance being estimated can possibly be helpful.
Claim 31 recites the limitation of determining an estimated wherein determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a weight sensor. It is unclear whether the estimated amount of unloaded substance is in reference to the substance transfer station, or the substance transportation vehicle inclaim1 from which the claim depends. For purposes of examination, Examiner assumes that the amount of unloaded substance is in reference to the substance transfer station. 
Dependent claims 2-4, 6, 7, 9, 10, 13, 14, 23, 25, 27, and 29-31 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 7, 9, 10, 13, 14, 22, 23, 25-27, and 29-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
Claims 1-4, 6, 7, 9, 10, 13, 14, and 29-31 recite a method (i.e. process). Claims 22, 23, and 25 recite system (i.e. machine). Claims 26 and 27 recite a non-transitory computer readable medium containing software instructions (i.e. 
Independent claims 1, 22, and 26 recite the limitations of receiving location information associated with a first substance transportation vehicle; determining based on the location information that the first client is located within a predefined region surrounding at least a portion of the substance transfer station; measuring a station time, the station time being based on a contiguous time period during which the first client is located within the predefined region; determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance associated with the first substance transportation vehicle; determining an estimated remaining capacity of the substance transfer station according to the estimated amount of unloaded substance; and transmitting station information to a second client, wherein the station information includes the estimated remaining capacity of the substance transfer station and a total time estimate associated with journeying to the substance transfer station by a second substance transportation vehicle, waiting at the substance transfer station, and transferring of the carried substance from the second substance transportation vehicle at the substance transfer station, wherein the total time estimate is based at least on a current location of the second substance transportation vehicle and the station time. The limitations correspond to mental processes such as observations, evaluation, judgment, and opinion (determining that a location is within a region based on received location information, measuring a station time based on a time period a [device] is located 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a first and second client device, server (claim 1), location transceiver, antenna, memory unit (claim 22), processor (claim 22), and non-transitory computer readable medium containing software instructions (claim 26).  The first and second client device amounts to linking the judicial exception to a particular field of use or technological environment. The first and second client device as well as the memory unit, processor, and non-transitory computer readable medium containing software instructions amount to no more than mere instructions to apply the exception using a generic computer. The transceiver and antenna amounts to insignificant extra-solution activity such as mere data gathering (MPEP 2106.05(g)).  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to linking the judicial 
Dependent claim 13 recites the limitations of the location information representing a current location of the first client device and is received substantially concurrently as the same time as the location information is measured by the first client device. The additional element and limitation appears to represent real-time location tracking and as claimed amounts to “apply it” or no more than mere instructions to apply the exception using a generic computer as there are no particular mechanisms claimed. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor are they sufficient to amount to significantly more than the judicial exception. The claim is directed to an abstract idea.
Dependent claims 25 and 29 recite the limitation that the flowrate is measure via at least one sensor associated with the first transportation vehicle. The additional element of the sensor amounts to amount to insignificant extra-solution activity 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to well-understood routine and conventional activity (see MPEP 2106.05(d)(II) “receiving or transmitting data over a network”). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 30 recite the limitation of  determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a sensor associated with the substance transfer station. The additional element of the sensor amounts to amount to insignificant extra-solution activity such as mere data gathering. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed 
Dependent claim 31 recites the limitation of determining an estimated wherein determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a weight sensor. The additional element of the sensor amounts to amount to insignificant extra-solution activity such as mere data gathering. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to well-understood routine and conventional activity (see MPEP 2106.05(d)(II) “receiving or transmitting data over a network”). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-4, 6, 7, 9, 10, 14, 22, 23, and 27 recite additional elements and limitations that are further directed to the abstract idea. Therefore, the claims are also rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4, 13, 14, 22, 25, 26, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zografos (2017/0148313) in view of Farley (2013/0070636) further in view of Richie of (2014/0195453) further in view of Phillips (2016/0180475) further in view of Nair (US 7,769,596 B1).

 Claims 1, 22, and 26:
A method carried out by a server for determining information regarding a substance transfer station for vehicular loading or unloading of a carried substance, the method comprising: (Zografos ¶0060-¶0061, ¶0034 disclosing the TCP server; the system/process in the invention being for tracking a drayage driver and vehicle movement, reporting where the driver is and how much time the driver has been at a location as well as details about the cargo)
receiving, by the server, location information obtained by a location transceiver coupled to a location antenna of  a first client device associated with a first substance transportation vehicle; (Zografos ¶0046 disclosing mobile devices  and a designated server (¶0047) providing relevant data; ¶0050 disclosing collecting wireless signals and tracking associated with MAC Ids along predetermined travel routes; the collected data used to produce individual wat time information and tracking driver movement and cargo delivery; ¶0051 disclosing GPS data collected from GPS enabled trucks and smart devices (smart phones, etc.) may also be 
Regarding the limitation of a location transceiver coupled to a location antenna of a first client device, Zografos does not explicitly disclose this limitation. Farley discloses in ¶0032 the tracking device comprising an antenna system for transmitting and/or receiving signals; the antenna system may be coupled to the first processor through the transceiver module. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a location transceiver coupled to a location antenna of a first client device as taught by Farley in the system of Zografos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further, regarding the limitation of a substance transportation vehicle, Zografos, while disclosing a vehicle used to transport cargo, does not explicitly disclose that the contents carried is a “substance” per se. Richie discloses in Fig. 14 and 2 a substance transportation vehicle such as a truck (¶0042) used for management of transportation of fluids (¶0043). It would have been obvious to one of ordinary skill in the art at the effective filing date 

Zografos, as modified above, discloses the following limitations:
determining, by the server, based on the location information that the first client device is located within a predefined region surrounding at least a portion of the substance transfer station; (Zografos ¶0071 disclosing the web portal displaying location gathered by the mobile apps; truckers can view the average wait times for all geo-fenced areas and a report detailing the list of the times spent in the geo-fenced areas; trucking companies can also view the current location for all drivers working for the company; external viewers may also view current truck locations; ¶0059 disclosing the company and tenant terminals and access to geo-fences; ¶ 0053 showing time spent at particular locations)
measuring, by the server, a station time, the station time being based on a contiguous time period during which the first client device is located within the predefined region; (Zografos ¶0071 disclosing the web portal displaying location gathered by the mobile apps; truckers can view the wait times for all geo-fenced areas and a report detailing the list of the times spent in the geo-fenced areas; trucking companies can also view the current location for all drivers working for the company; external viewers may also view current truck locations; ¶0059 disclosing the company and tenant terminals and access to geo-fences; ¶0014 also discloses analyzing data from the wireless data collected to calculate a length of time that each individual wireless signal takes to move along the route and generating an output indicative of the length of time for the wireless signals; ¶0053 showing time spent at particular locations)

While Zografos discloses a system for tracking drayage drivers, vehicle movement and time spend at a location as well as details about the cargo, Zografos does not explicitly disclose determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance associated with the first substance transportation vehicle. Richie does:
determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance associated with the first substance transportation vehicle; (Richie ¶0065-¶0067 disclosing an available truck capacity and amount of withdrawal which may be received from one or more flow meters or other telemetry equipment associated with the truck; warnings may be provided if the withdrawal amount is more than the available capacity, etc. (see also Figs. 6B-6G disclosing the  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance associated with the first substance transportation vehicle as taught by Richie in the system of Zografos in view of Farley, in order to manage fluid transportation and receive fluid source data (Richie Abstract).

While Zografos discloses a system for tracking drayage drivers, vehicle movement and time spend at a location as well as details about the cargo, Zografos does not explicitly disclose determining an estimated remaining capacity of the substance transfer station according to the estimated amount of unloaded substance. Phillips does:
determining an estimated remaining capacity of the substance transfer station according to the estimated amount of unloaded substance; (Phillips ¶0017 disclosing a sensor at an oil well or gas well sensing the a level of fluid such as a liquid like oil or saltwater in a tank; in some cases determinations made based on a known capacity of the tank held in memory and a fluid level of the tank currently sensed; the sensors may be at a pick-up point  (see also Fig. 1 disclosing a sensor on a pickup fluid tank); determining an estimated remaining capacity of the substance transfer station according to the estimated amount; ¶0040 disclosing, for a drop-off, querying a tank level to determine whether the tank has sufficient capacity to receive a load of the expected size in response to a driver-
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining an estimated remaining capacity of the substance transfer station according to the estimated amount of unloaded substance in the system of Zografos in view of Farley, further in view of Richie in order to communicate information regarding low capacity to accept fluid at drop-off points (Phillips ¶0005).

Regarding the following limitation:
and transmitting, by the server, station information to a second client device, wherein the station information includes the estimated remaining capacity of the substance transfer station and a total time estimate associated with journeying to the substance transfer station by a second substance transportation vehicle, waiting at the substance transfer station, and transferring of the carried substance from the second substance transportation vehicle at the substance transfer station, wherein the total time estimate is based at least on a current location of the second substance transportation vehicle and the station time.

While Zografos discloses a transmitting station information of a second client device including total time estimate with journeying to the transfer station (Zografos ¶0053-¶0054 and Figs. 7-9 disclosing users accessing information about total and average wait times including break downs between street wait times and turn times), however, 
Regarding 1), while Zografos discusses turn times, which involves pickup/dropoff of trailers it does not explicitly teach substance transfer times.  However, Richie, as shown above and in ¶ 0055, ¶ 0064, teaches that within the substance transportation industry, fluid transfer is a known pickup/dropoff activity.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of substance transfer time of Richie for the turn time of Zografos in view of Farley. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding 2) and 3), while Zografos includes a plurality of total times, and uses GPS data, and furthermore in ¶ 0045 teaches the benefit of reducing total time, Zografos does not explicitly disclose that the plurality of total times are based on journey time and current location.  However, Nair, in Figs. 2, 3, and col. 3, lines 11-43, col. 5, lines 10-40 teaches that total times may be based on journey time, wait time, and service time based on current location.  It would have been obvious to one of ordinary skill in the art to include current location and journey time of Nair to the system of Zografos in view of Farley further in view of Richie in order to improve user experience (Nair col. 3, lines 29-30) similar to the user improvement described in Zografos ¶ 0045. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to 

Claim 2: The method of claim 1, wherein the first client device is one from a plurality of first client devices associated with a plurality of first substance transportation Page 2 of 19U.S. Appl. No. 16/541,543 Response to Final Rejection Dated September 28, 2020 Response filed January 28, 2021vehicles, wherein the station information is based on a plurality of station times, each station time of the plurality of station times being based on a time during which a respective first client device of the plurality of first client devices is located within the predefined region surrounding at least the portion of the substance transfer station. (Zografos ¶0046 disclosing mobile devices that communicate through the web portal(s); the devise include driver’s mobile devices; ¶0050 disclosing collecting wireless signals and tracking associated with MAC Ids along predetermined travel routes; the collected data used to produce individual wat time information and tracking driver movement and cargo delivery; ¶0051 disclosing GPS data collected from GPS enabled trucks and smart devices (smart phones, etc.) may also be used to aggregate average, historical, and actual wait times open a per route and per driver basis)

Claim 3: The method of claim 1 wherein the station information is associated with a time of day, a day of a week or a month of a year. (Zografos ¶0055 and ¶0076 

Claim 4: The method of claim 1 wherein the station information is based on a determined diurnal, weekly or monthly variation of measured station times. (Zografos ¶0055 and ¶0076 disclosing the aggregated wait times and that in addition to real-time wait time information, additional analyses include collection of wait times by time, day of the week, and month so correlations may be made to calculate predicted wait time; users can narrow specific date ranges via the portal)

Claim 13: The method of claim 1, wherein the location information represents a current location of the first client device and is received substantially concurrently as the same time as the location information is measured by the first client device. (Zografos ¶0051 disclosing GPS data collected from GPS enabled trucks and smart devices that are used to calculate aggregate, average, historical, and actual wait times on a per route or per diver basis; the application can refresh the times in virtually real-time as it receives and accesses updated wireless GPS signals)

Claim 14: The method of claim 1, wherein the location information is representative of a recorded location of the first client device during a past period. (Zografos ¶0055 and ¶0076 disclosing the aggregated wait times and that in addition to real-time wait time information, additional analyses include collection of wait times by time, day of the week, and month so correlations may be made to calculate predicted wait time; users can narrow specific date ranges via the portal) 

Claim 25: The system of claim 22, 
While Zografos discloses collecting data from signal-based devices including driver’s devices/vehicle devices (¶ 0046), Zografos does not explicitly disclose that the flowrate is measured via at least one sensor associated with the first substance transportation vehicle. However, Richie, does: 
wherein the flowrate is measured via at least one sensor associated with the first substance transportation vehicle. (Richie ¶0042 disclosing the flow data being received from a number of flow meters or other measurement equipment (see also Fig,. 2 and ¶0054-¶0055))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the flowrate is measured via at least one sensor associated with the first substance transportation vehicle as taught by Richie in the system of Zografos in view of Farley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 

 Claim 29: The method of claim 1, 
While Zografos discloses collecting data from signal-based devices including driver’s devices/vehicle devices (¶ 0046), Zografos does not explicitly disclose determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a sensor associated with the first substance transportation vehicle. However, Richie, does:
wherein determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a sensor associated with the first substance transportation vehicle. (Richie ¶0042 disclosing the flow data being received from a number of flow meters or other measurement equipment (see also Fig,. 2 and ¶0054-¶0055))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a sensor associated with the first substance transportation vehicle as taught by Richie in the system of Zografos in view of Farley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one 

 Claim 30: The method of claim 1, 
While Zografos discloses collecting data from signal-based devices including driver’s devices/vehicle devices (¶ 0046), Zografos does not explicitly disclose determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a sensor associated with the substance transfer station. However, Phillips does:
wherein determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a sensor associated with the substance transfer station. (Phillips ¶0036 disclosing sensing changes in tank levels or integrating signals from flow rate sensors)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a sensor associated with the substance transfer station as taught by Phillips in the system of Zografos in view of Farley further in view of Richie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Claim 31: The method of claim 1, 
While Zografos discloses collecting data from signal-based devices including driver’s devices/vehicle devices (¶ 0046), Zografos does not explicitly disclose determining an estimated wherein determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a weight sensor. However, Richie, does:
wherein determining an estimated wherein determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a weight sensor. (Richie ¶0042 disclosing the flow data being received from a number of flow meters or other measurement equipment (see also Fig,. 2 and ¶0054-¶0055 disclosing truck data and/or fluid data; the measurement equipment/one or more flow meters measuring the amount of fluid as it is pumped into the truck via weight)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining an estimated wherein determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a weight sensor as taught by Richie in the system of Zografos in view of Farley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zografos (2017/0148313) in view of Farley (2013/0070636) further in view of Richie of (2014/0195453) further in view of Phillips (2016/0180475) further in view of Nair (US 7,769,596 B1) further in view of Crocker et al. (2014/0310041).

Claim 6: The method of claim 2, 
Regarding the following limitation, while Zografos generally discloses determining wait times for optimized routing, and Nair considers journey times based on current location for optimized routing, neither consider a cost associated with these activities.  However, Crocker, does:
wherein the station information includes a total cost, the total cost being based on the plurality of station times, a distance or time of a journey from the current location of the second substance transportation vehicle to the substance transfer station, and a substance transfer fee at the substance transfer station. (Crocker ¶ 0012, ¶ 0061, ¶ 0064 teachings costs of particular routes determined based on distance, wait time, and pickup fees). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the total cost, the total cost being based on the plurality of station times, a distance or time of a journey from the current location of the second substance transportation vehicle to the substance transfer station, and a substance transfer fee at the substance transfer station as taught by Crocker in the system of .

Claims 7, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zografos (2017/0148313) in view of Farley (2013/0070636) further in view of Richie of (2014/0195453) further in view of Phillips (2016/0180475) further in view of Nair (US 7,769,596 B1) further in view of Peay (2020/0265370).

Claim 7: The method of claim 1, wherein the location information from the first client device is first location information, the predefined region is a first predefined region, the substance transfer station is a first substance transfer station and the station time is a first station time, the method further comprising: (Zografos ¶0071 disclosing the web portal displaying location gathered by the mobile apps; truckers can view the average wait times for all geo-fenced areas and a report detailing the list of the times spent in the geo-fenced areas; regarding substance transportation vehicles/station see the combination of Richie in claim 1)


receiving second location information from a third client device associated with a third substance transportation vehicle; (Peay ¶0063 disclosing vehicle data including location information of the vehicle, the detention reporting module determining that the vehicle has entered a shipping facility boundary at a first time)
determining, based on the second location information, that the third client device located within a second predefined region surrounding at least a portion of a second substance transfer station; (Peay ¶0063 disclosing the detention reporting module determining that the vehicle has entered a shipping facility boundary at a first time; the boundary mat be geo-fenced with a first area and may allow for a second boundary  or second boundary of second area)
measuring a second station time, the second station time being based on a contiguous time period during which the third client device is located within the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include receiving second location information from a third client device associated with a third substance transportation vehicle; determining, based on the second location information, that the third client device located within a second predefined region surrounding at least a portion of a second substance transfer station; measuring a second station time, the second station time being based on a contiguous time period during which the third client device located within the second predefined region as taught by Peay in the system of Zografos in view of Farley further in view of Richie further in view of Phillips further in view of Nair, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Zografos, as modified above, teaches the remaining limitation:
and transmitting second station information to the second client device, the second station information being based on the second station time. (Zografos ¶0053-¶0054 and Figs. 7-9 disclosing users accessing information about total and average wait times including break downs between street wait times and turn times) 


Claim 23: The system of claim 22, wherein the location information from the first client device is first location information, the predefined region is a first predefined region, the substance transfer station is a first substance transfer station and the station time is a first station time, and the at least one processor is further configured to execute instructions to: (Zografos ¶0071 disclosing the web portal displaying location gathered by the mobile apps; truckers can view the average wait times for all geo-fenced areas and a report detailing the list of the times spent in the geo-fenced areas; regarding substance transportation vehicles/station see the combination of Richie in claim 22)
While Zografos discloses that the location information from the first client device is first location information, the predefined region is a first predefined region, the substance transfer station is a first substance transfer station and the station time is a first station time, Zografos does not explicitly disclose receiving second location information from a third client device associated with a third substance transportation vehicle; determining, based on the second location information, that the third client device located within a 
receive second location information from a third client device associated with a third substance transportation vehicle; Page 5 of 17U.S. Appl. No. 16/541,543 Response to Non-Final Rejection Dated April 30, 2020(Peay ¶0063 disclosing vehicle data including location information of the vehicle, the detention reporting module determining that the vehicle has entered a shipping facility boundary at a first time)
determine, based on the second location information, that the third client device is located within a second predefined region surrounding at least a portion of a second substance transfer station; (Peay ¶0063 disclosing the detention reporting module determining that the vehicle has entered a shipping facility boundary at a first time; the boundary mat be geo-fenced with a first area and may allow for a second boundary  or second boundary of second area)
measure a second station time, the second station time being based on a contiguous time period during which the third client device is located within the second predefined region; (Peay ¶0063 disclosing adjusting the total accrued detention time in instances that the facility prevents the vehicles from entering the facility or waiting to enter the shipping facility extending beyond the first boundary)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include receiving second location information from a third client device 

Zografos, as modified above, teaches the remaining limitation:
and transmit second station information to the second client device, the second station information being based on the second station time. (Zografos ¶0053-¶0054 and Figs. 7-9 disclosing users accessing information about total and average wait times including break downs between street wait times and turn times)

Claim 27: The non-transitory computer readable medium of claim 26, wherein the location information from the first client device is first location information, the predefined region is a first predefined region, the substance transfer station is a first substance transfer station and the station time is a first station time, wherein the method further comprises: (Zografos ¶0071 disclosing the web portal wait times for all geo-fenced areas and a report detailing the list of the times spent in the geo-fenced areas; regarding substance transportation vehicles/station see the combination of Richie in claim 26)

While Zografos discloses that the location information from the first client device is first location information, the predefined region is a first predefined region, the substance transfer station is a first substance transfer station and the station time is a first station time, Zografos does not explicitly disclose receiving second location information from a third client device associated with a third substance transportation vehicle; determining, based on the second location information, that the third client device located within a second predefined region surrounding at least a portion of a second substance transfer station; measuring a second station time, the second station time being based on a contiguous time period during which the third client device located within the second predefined region. Peay does:
receiving second location information from a third client device associated with a third substance transportation vehicle; (Peay ¶0063 disclosing vehicle data including location information of the vehicle, the detention reporting module determining that the vehicle has entered a shipping facility boundary at a first time)
determining, based on the second location information, that the third client device and the third substance transportation vehicle are located within a second predefined region surrounding at least a portion of a second substance transfer 
 measuring a second station time, the second station time being based on a contiguous time period during which the third client device and the third substance transportation vehicle are located within the second predefined region; (Peay ¶0063 disclosing adjusting the total accrued detention time in instances that the facility prevents the vehicles from entering the facility or waiting to enter the shipping facility extending beyond the first boundary)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include receiving second location information from a third client device associated with a third substance transportation vehicle; determining, based on the second location information, that the third client device located within a second predefined region surrounding at least a portion of a second substance transfer station; measuring a second station time, the second station time being based on a contiguous time period during which the third client device located within the second predefined region as taught by Peay in the system of Zografos in view of Farley further in view of Richie further in view of Phillips further in view of Nair, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


and transmitting second station information to the second client device, the second station information being based on the second station time. (Zografos ¶0053-¶0054 and Figs. 7-9 disclosing users accessing information about total and average wait times including break downs between street wait times and turn times)

No Art
No art is applied to the following claims:

Claim 9: The method of claim 1, further comprising determining an estimated time until maximum capacity of the substance transfer station is reached.

 Claim 10: The method of claim 1, further comprising: determining an incentive according to the estimated remaining capacity; and transmitting the incentive to the second client device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628